Citation Nr: 1146018	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for Frey's syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran had appealed the effective date of June 21, 2004, initially assigned for the award of entitlement to service connection for Frey's syndrome.  In an October 2010 rating action, the RO granted an earlier effective date of February 5, 1990.  The Veteran did not appeal that determination and thus the issue of an earlier effective date is not in appellate status. 

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional medical evidence is necessary in order to consider all applicable diagnostic codes relevant to the instant case.

The Veteran was granted service connection for Frey's syndrome, as indicated by an August 2008 Board decision.  The Veteran was subsequently afforded an ear disease examination in September 2010.  It's unclear why the RO did not also afford him a neurologic examination and/or a scar examination for his Frey's syndrome (gustatory sweating), as such disability is generally rated utilizing, or at least considering, Diagnostic Code 5325 for muscle injury, facial muscles.  This code section dictates that injury to the facial muscles should be evaluated as a functional impairment of the seventh (facial) cranial nerve neuropathy (under Diagnostic Code 8207) or as a disfiguring scar (under Diagnostic Code 7800).  The minimum disability rating to be afforded under Diagnostic Code 5325 is 10 percent if the disability interferes to any extent with mastication.  The Board additionally notes that the Veteran complained of numbness on the side of his neck.  Thus, the Board finds that there is insufficient evidence in the claims file to determine the level of the current disability and the claim must therefore be remanded for additional examinations.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for VA skin and neurologic examinations.  The purpose of these examinations is to determine the full nature and extent of his service-connected Frey's syndrome.  The claims folder must be made available to and be reviewed by the examiners in conjunction with their examinations.  All necessary tests, studies, and consultations should be accomplished, and all clinical findings should be set forth in detail.  The neurologic examiner should provide a detailed description of the symptoms and clinical findings relative to the Veteran's Frey's syndrome.  The examiner should specifically address whether there is numbness in the Veteran's neck, conducting any appropriate sensory testing to make this determination.  

2. Regarding the skin examination, the examiner is asked to comment as to whether the Veteran's disability picture, to include salivation from his temple area, may be equated to a repugnant scar.  (The Board acknowledges that the formal criteria regarding disfiguring scars under 38 C.F.R. § 4.118, Diagnostic Code 7800 have not been demonstrated here; rather, the examiner is simply asked to comment as to whether the Veteran's particular and unique symptoms set is analogous to a disfiguring scar in terms of its repugnance to observers.)

3.  Thereafter, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


